Order entered on April 20, 1961, denying vacatur of the warrant of attachment and directing severance of the first and third causes of action, unanimously modified, on the law and on the facts, to the extent of deleting the second decretal paragraph, and, as so modified, affirmed, without costs. The first and third causes of action are for the recovery of a sum of money only and, being causes of action on which an attachment could issue, do not affect plaintiff’s right to a warrant of attachment. (Civ. Prac. Act, § 902; Amerelay, Inc., v. Directomat, Inc., 7 A D 2d 388.) In Corcoran & Kostelanetz v. Bupuy (6 A D 2d 776), relied on below, the record shows plaintiffs had some reservation as to the sufficiency of their fifth cause of action and its qualification for an attachment; moreover, there plaintiffs alternatively cross-moved for a severance. Settle order on notice. Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.